 1   McGREGOR W. SCOTT
     United States Attorney
 2   KIMBERLY A. SANCHEZ
     Assistant United States Attorney
 3   2500 Tulare Street, Suite 4401
     Fresno, CA 93721
 4   Telephone: (559) 497-4000
     Facsimile: (559) 497-4099
 5

 6   Attorneys for Plaintiff
     United States of America
 7

 8

 9
                                 UNITED STATES DISTRICT COURT
10                          FOR THE EASTERN DISTRICT OF CALIFORNIA

11
      UNITED STATES OF AMERICA,                           No. 1:07-CR-00097 LJO-SKO
12
                                     Plaintiff,
13
                              v.                       STIPULATION TO CONTINUE CONTESTED
14
                                                       HEARING ON A SUPERVISED RELEASE
      ELENO RODRIGUEZ,                                 VIOLATION
15
                                    Defendant.
16

17

18          IT IS HEREBY STIPULATED by and between McGregor W. Scott, United States

19   Attorney and Kimberly A. Sanchez, Assistant U.S. Attorney and Robert Lamanuzzi, counsel for

20   Eleno Rodriguez, that the hearing on the matter set for January 27, 2020 be continued to February

21   28, 2020 at 8:30 am before the Honorable Dale A. Drozd. The parties request additional time to

22   further discuss some of the issues, conduct further investigation if needed, and reach a possible

23   resolution. If that is not possible, the parties will refine issues to result in a more concise hearing.

24   ///

25   ///

26   ///

27   ///

28   ///
                                                         1
 1   Dated: January 24, 202                   Respectfully submitted,

 2                                            McGREGOR W. SCOTT
                                              United States Attorney
 3
                                     By       /s/ Kimberly A. Sanchez
 4                                            KIMBERLY A. SANCHEZ
                                              Assistant U.S. Attorney
 5
     Dated: January 24, 2020                  /s/ Robert Lamanuzzi
 6                                            ROBERT LAMANUZZI
                                              Attorney for Defendant
 7

 8
     IT IS SO ORDERED.
 9

10      Dated:    January 24, 2020             /s/ Lawrence J. O’Neill _____
                                          UNITED STATES DISTRICT JUDGE
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                          2
